Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks and amendments, filed 9/20/2021, with respect to objection have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Regarding the prior art rejection for claim 1, the applicant contends the previously presented references fails to disclose “an output cord having a first end portion fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable video streaming device and a second end portion having the HDMI connector that is configured to be removably connected to the HDMI port of the display device”. 
Regarding the prior art rejection for claim 20, the applicant contends the references previously presented fails to disclose the limitation “an output cord having a first end portion fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable video streaming device”, where “a shield portion covers the first end portion that is fixedly connected to the printed circuit board substrate and is fastened to the printed circuit board substrate”.
	Applicant’s arguments, see Applicant’s Remarks, filed 9/20/2021, with respect to the rejection(s) of claim(s) 1,3-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266).
Regarding the double patenting, due to the filing and approval of the terminal disclaimer, Applicant’s arguments, see Applicant’s Remarks, filed 9/20/201, with respect to doubling patenting rejection have been fully considered and are persuasive.  The double patent rejection of claims 1-10,20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,7,8,9,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: .
Claim 1, Harel et al discloses 
a housing (Fig. 1, label 102 shows a housing) having a first side with a first opening to a high definition interface (HDMI) connector (Fig. 1, label 110) configured to removably connected to an HDMI port of a display device (Fig. 1, label 114 as the display, label 118 shows the HDMI port of the display device, label 110 is removable from the port of the display.) and a second opening (Fig. 1, label 104) to a power connector (label 112,116) configured to removably connect to a power source (Fig. 1, label 122); and
a printed circuit board substrate (Fig. 1, label 112,108) disposed within the housing (label 108,112 is found within 102), wherein the printed circuit board substrate includes electronic circuitry configured to:
receive video content wirelessly from an external computing device that is wirelessly connected to the streaming device over a communications network (Fig. 1, label 112 as the WIFI device. Label Wireless LAN connection indicates a wireless connection to an external device. Paragraph 3 discloses the multimedia streaming device is connected to the digital TV to permit multi-media content to be streamed over WIFI and fed to the receiver of the HDMI port on the receiver. Paragraph 4 discloses multimedia is audio/video.); and
transmit the video content through the HDMI connector to the external
speaker device (Paragraph 3 discloses the multimedia streaming device is connected to the digital TV to permit multi-media content to be streamed over WIFI and fed to the 
	an output (Fig. 1, label 110 shows an HDMI connector) having a first end portion fixedly connected to the printed circuit board substrate within the housing (Fig. 1, label 110 is fixedly coupled to the housing.) and a second end portion having the HDMI connector (Fig. 1, label 110 shows an HDMI connector.) that is configured to be removably connected to the HDMI port of the display device (Fig. 2, label 118, Fig. 1, label 118 is removably coupled to the media port of the display device.). 
Harel et al discloses the housing of the multi-media streaming device (Fig. 1, label 102) but fails to disclose a housing having a top assembly portion and a bottom assembly portion, wherein the top assembly portion is connected to the bottom enclosure assembly portion with fasteners to form the housing, and wherein the bottom assembly portion has a sidewall that includes (i) a first opening to a high definition multimedia interface (HDMI) connector configured to removably connect to an HDMI port of a display device and (ii) a second opening to a power connector configured to removably connect to a power source.
Chew discloses an adapter or stick device comprising an interface connecting a wireless network and an external device. (paragraph 85) The stick device comprising a housing (Fig. 9, label 905,903 makes up the housing of the adapter. Fig. 10, label 900 shows the housing of the adapter.) having a top assembly portion (Fig. 9, label 905, paragraph 86 defines label 905 as a top cover or top assembly portion, which when assembled with the bottom cover makes up the housing of the adapter shown in Fig. 9, 10.) and a bottom assembly portion (Fig. 9, label 903, paragraph 86 discloses label 903 as a bottom cover which is assembled with the top cover produces the housing of the 
Harel et al discloses a multi-media device (Fig. 1) with HDMI and USB connects to enable the multi-media device to connect to a display and power (Fig. 1, label 114,102,122,116) and Chew discloses an adapter with HDMI and USB connectors enabling the adapter to connect to power and a television (Fig. 9,10, paragraphs 82-87), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Harel et al’s multi-media device with a housing as disclosed by Chew so to increase security of the internal components of  the device and enabling a user to view desired data, hence improving the user’s experience.

	Jung discloses a multimedia device comprising a housing (Fig. 1, label 4 (paragraph 33)) having a top assembly portion (Fig. 1, label 4b(4), paragraph 33) and a bottom assembly portion (Fig. 1, label 4a(4), paragraph 33). The top assembly portion is connected to the bottom enclosure assembly portion with fasteners or screws and posts to form the housing (Fig. 1, label 47 shows the screw fixed to post 44. (paragraph 36) Fig. 1 shows more than openings for a screw like 47 and posts like label 44, which indicates more than 1 fastener is used. Fig. 2 shows label 4a of Fig. 1, label 4a(4) with more than one label 44, which indicates more than one fasteners are used to connect the top assembly portion or upper cover (label 4b) and the bottom enclosure assembly portion or lower base (label 4a). 
	Chew discloses one fastener to connect the top assembly portion and bottom assembly portion (Fig. 9 slot next to label 105, Fig. 10, label 1064) and Jung discloses more than one fasteners or screws and posts to connect the top assembly portion and bottom assembly portion (Fig. 1,2), hence it would be obvious to one skilled in the art before the effective filing date of the application simply substitute one known element of securing a top assembly portion and a bottom assembly portion with a fastener as disclosed by Chew with another well known element of securing a top assembly portion and a bottom assembly portion with fasteners as disclosed by Jung so to obtain predictable results of securing a top and a bottom to form a housing over internal 
	Harel et al discloses an HDMI connector output having the first end portion connected to the portable video streaming device and the second end portion (Fig. 1, label 110,118,102), but fails to disclose the HDMI connector output is an output cord having a first end portion that is fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable device.
	Chuang discloses an HDMI cable assembly comprising an HDMI connector output (Fig. 1, label 1) is an output cord (Fig. 1, label 31,3,32) having a first end portion (Fig. 1, label 2,connected to label 3,31.) that is fixedly connected to the printed circuit board substrate (Fig. 1, label 2 as the circuit board or printed circuit board substrate is electrically connected with pins of the first connecting head 1. (paragraph 16) Paragraph 17 discloses “The cable 3 is electrically connected with the circuit board 2. Fig. 5 shows the casing or housing 71,72 encloses the cable, 3,31, indicating that the circuit board found within 71,72 is fixedly connected to the cable, 3,31, via electrically connected with pins as per paragraph 16,17.) within the housing (Fig. 1, label 21 is found within the 
Claim 3, Harel et al discloses wherein the output cord (Fig. 1, label 110, Fig. 4, label AV bus,Cbus,Vbus make up the cords of the HDMI connector, label HDMI physical connector.) is not removable from the housing without disassembling the portable video streaming device. (Fig. 4 shows that the housing, label 402, Fig. 1, label 102, includes the HDMI connector and cords of the HDMI connector to processor. The housing shows the HDMI connector and cords of the HDMI connector to processor making the output cord are connected within the housing, which indicates the HDMI connector and cords is not removable from the housing without disassembling the portable video streaming device, shown in Fig. 1,4.)
Claim 7, Harel et al discloses wherein the power connector is a universal serial bus (USB) connector that is configured to connect to a USB power cord of the power 
Claim 8, Harel et al discloses a power receptacle that is connected to the printed circuit board substrate (Fig. 1, label 104 as the receptacle that connects to the USB connector of the power cord or USB cable.), wherein the power receptacle is configured to removably receive a universal serial bus (USB) connector of a power cable (Fig. 1, label 104 shows the USB connector of a cable is connected to power connector, 104, and is removable. The other end of the USB cable is connected to a wall plug, wherein the USB cable acts as a power cable.) through the second opening of the sidewall (Fig. 1, label 104 is an opening of the sidewall of the media streaming device) to provide power to at least a portion of the electronic circuitry (Fig. 1, label 104,USB connector and USB cable is connected to power plug, label 122 to power label 112,108.).
Claim 9, Harel et al discloses the electronic circuitry includes at least one of: a system on chip (SOC), a wireless communications chip, a memory chip, and a power management integrated circuit (Fig. 1, label 108 as the SOC, label 112 as the wireless communications chip, Fig. 4, label power distribution network.).
Claim 17, Chew discloses the sidewall is substantially perpendicular to the top assembly portion and the bottom assembly portion of the housing (Fig. 9 of the provisional incorporated by reference shows the sidewall is substantially perpendicular to the top assembly and bottom assembly, labels 905,903 of Fig. 9,10 of Chew US publication.). 
Claim 18, Chew discloses the housing has a diameter (Fig. 10 of the US Publication shows the diameter (from left to right) of the stick device for streaming data to the tv (paragraph 82)). Although Chew does not explicitly disclose the diameter is in a 
Claim 19, Chew discloses the sidewall has a height (Fig. 9 of the provisional shows the sidewall has a height). Although Chew does not specifically disclose the height in a range of about 5 mm to 10mm, Chew discloses Fig. 9,10 shows a stick device for streaming data to the television (paragraph 82), wherein the HDMI 919 of the adapter is used to plug into an HDMI port of a television. This indicates that the size of the sidewall can be a size that enables encompassing HDMI 918 as shown in Fig. 10 of the US publication and Fig. 9 of the provisional. Depending on the height of the HDMI 918, it would be obvious to one skilled in the art at the time of the application for the sidewall of the stick device as disclosed by Chew to be 5 mm to 10 mm in order to encompass the HDMI 918 and the top assembly portion (label 905 of Fig. 9 of the US publication) and bottom assembly portion (label 903 of Fig. 9 of the US Publication) to be connected together via label 1064, hence enabling the device to connect to a tv and improving the user’s experience of viewing desired content via streaming. 
Claim 20, Harel et al discloses

an output (Fig. 1, label 110 shows an HDMI connector) having a first end portion fixedly connected to the printed circuit board substrate within the housing (Fig. 1, label 110 is fixedly coupled to the housing.) and a second end portion having the HDMI connector (Fig. 1, label 110 shows an HDMI connector.) that is configured to be removably connected to the HDMI port of the display device (Fig. 2, label 118, Fig. 1, label 118 is removably coupled to the media port of the display device.); and
a printed circuit board substrate (Fig. 1, label 112,108) disposed within the housing (label 112,108 is within 102), wherein the printed circuit board substrate includes electronic circuitry (label 108,112), wherein the electronic circuitry includes a system on chip (SOC) (label 108), a wireless communications chip (label 112), a memory chip (Fig. 6, label 632, Fig. 7, label 716, Paragraph 55 disclose flash memory and ROM.), and a power management integrated circuit (label power distribution network,404), and 
wherein the electronic circuitry (Fig. 1, label 108,112) is configured to:
receive video content wirelessly from a computing device that is wirelessly connected to the streaming device over a communications network (Fig. 1, label 112 as the WIFI device. Label Wireless LAN connection indicates a wireless connection to an external device. Paragraph 3 discloses the multimedia streaming device is connected to 
transmit the video content through the HDMI connector to the external
speaker device (Paragraph 3 discloses the multimedia streaming device is connected to the digital TV to permit multi-media content to be streamed over WIFI and fed to the receiver of the HDMI port on the receiver. Fig. 1, label 112,108,118 transmits video (per paragraph 3,4) to the TV, wherein a TV includes a speaker.).
Harel et al discloses a multi-media device (Fig. 1) with HDMI and USB connects to enable the multi-media device to connect to a display and power (Fig. 1, label 114,102,122,116) and Chew discloses an adapter with HDMI and USB connectors enabling the adapter to connect to power and a television (Fig. 9,10, paragraphs 82-87), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Harel et al’s multi-media device with a housing as disclosed by Chew so to increase security of the internal components of  the device and enabling a user to view desired data, hence improving the user’s experience.
	Chew discloses the bottom cover and top cover is secured with clasp 1064 “which can allow for removal of top cover in order to access adapter 902 or SBC 901” to form the housing (paragraph 86, Fig. 10, label 1064, Fig. 9, label 905,903 forms housing of the adapter 900.), but fails to disclose fasteners connecting the bottom enclosure assembly portion and top assembly portion to form the housing.
	Jung discloses a multimedia device comprising a housing (Fig. 1, label 4 (paragraph 33)) having a top assembly portion (Fig. 1, label 4b(4), paragraph 33) and a bottom assembly portion (Fig. 1, label 4a(4), paragraph 33). The top assembly portion is 
	Chew discloses one fastener to connect the top assembly portion and bottom assembly portion (Fig. 9 slot next to label 105, Fig. 10, label 1064) and Jung discloses more than one fasteners or screws and posts to connect the top assembly portion and bottom assembly portion (Fig. 1,2), hence it would be obvious to one skilled in the art before the effective filing date of the application simply substitute one known element of securing a top assembly portion and a bottom assembly portion with a fastener as disclosed by Chew with another well known element of securing a top assembly portion and a bottom assembly portion with fasteners as disclosed by Jung so to obtain predictable results of securing a top and a bottom to form a housing over internal components as disclosed by both Jung and Chew, which secures the internal components and ensures safety and proper functionality of the device or adapter. It would also be obvious to one skilled in the art before the effective filing date of application to try – choosing from a finite number of identified, predictable solutions for securing a top assembly portion and a bottom assembly portion to form a housing such as using a fastener in the form of a clasp and slot as disclosed by Chew or fasteners such as screws and posts as disclosed by Jung with reasonable expectation of success of 
Harel et al discloses an HDMI connector output having the first end portion connected to the portable video streaming device and the second end portion (Fig. 1, label 110,118,102), but fails to disclose the HDMI connector output is an output cord having a first end portion that is fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable device, wherein a shield portion covers the first end portion that is fixedly connected to the printed circuit board substrate and is fastened to the printed circuit board substrate.
	Chuang discloses an HDMI cable assembly comprising an HDMI connector output (Fig. 4, label 1) is an output cord (Fig. 4, label 31,3,32) having a first end portion (Fig. 4, label 2,connected to label 3,31.) that is fixedly connected to the printed circuit board substrate (Fig. 4, label 2 as the circuit board or printed circuit board substrate is electrically connected with pins of the first connecting head 1. (paragraph 16) Paragraph 17 discloses “The cable 3 is electrically connected with the circuit board 2. Fig. 5 shows the casing or housing 71,72 encloses the cable, 3,31, indicating that the circuit board found within 71,72 is fixedly connected to the cable, 3,31, via electrically connected with pins as per paragraph 16,17.) within the housing (Fig. 4, label 21 is found within the housing, label 71,72,7. Fig. 5, label 71,72,7 as the housing.) such that the first end portion of the output cord is not removable from the portable device (Fig. 4, label 2 as the circuit board or printed circuit board substrate is electrically connected with pins of the first connecting head 1. (paragraph 16) Paragraph 17 discloses “The cable 3 is electrically connected with the circuit board 2. Fig. 5 shows the casing or housing 71,72 encloses the 
wherein a shield portion (Fig. 4, label 21) covers the first end portion (Paragraph 16 discloses “The circuit board 2 is electrically connected with pins (not shown) of the first connecting head 1. A protective element 21 is provide on the circuit board 21 and is electrically connected thereto.” Paragraph 17 discloses “The cable 3 is electrically connected with the circuit board 2 …” Since the first connecting head 1 (Fig. 4, label 1,33,31) is electrically connected to the circuit board and the protective element 21 is provided on the circuit board and electrically connected to the circuit board, the first end portion is covered by the shield portion.) that is fixedly connected to the printed circuit board substrate (Fig. 1, label 2,3,31,1 is electrically connected to the circuit board, which indicates that the first end portion is fixedly connected to the circuit board.) and is fastened to the printed circuit board substrate (Paragraph 16 discloses the protective element 21 is electrically connected to the circuit board, which indicates that the shield portion is fastened or close or fixed or set steadily to the printed circuit board substrate.). It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of a HDMI connector as disclosed by Harel et al with another well known element of an HDMI connector with output cord as disclosed by Chuang to obtain predictable results of an HDMI connector that connects to a portable device and another component such as a TV or display. 

s 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266) and further in view of Thuroff (NPL Title: Microsoft Wireless Display Adapter First Impressions) and Prettyma3c.com (Publication Title: The Microsoft Wireless Display Adapter opens the box to synchronize the screen and TV of your mobile phone!).
Claim 4, Harel et al discloses the HDMI connector is connected to the HDMI port of the display device (Fig. 1, label 118 is connected to label 114, digital television AV receiver STB), but fails to disclose when the HDMI connector is connected to the HDMI port of the display device, the housing is suspended in air from the HDMI port in a vertical direction while a ridigity of the output cord causes at least a portion of the housing to be positioned in a horizontal direction away from the display device. 
Thuroff discloses a portable video streaming device (Fig. 1,4,5,6 shows a Microsoft wireless display adapter) with an HDMI connector (Fig. 4 shows the HDMI connector) connected to an extension cord (Fig. 4 shows the HDMI extension cable connected to the HDMI connector of the wireless display adapter. Paragraph below Fig. 3 discloses an HDMI extension cable), which extends the output cords in the internal of the housing of the wireless adapter as disclosed by Harel et al and suggested in Fig. 4 of Thuroff, wherein when the HDMI connector (Fig. 3 shows the micro HDMI connector of extension cord connected to the HDMI connector of the wireless display adapter)  is connected to the HDMI port of the display device (Fig. 1 shows the HDMI connector connected to the HDMI port of the display device. Paragraph below Fig. 4 discloses the 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Harel et al’s video streaming device by connecting an extension cord to the video streaming device, hence causing at least a portion of the housing the video streaming device to be positioned in a horizontal direction away from, the display device as disclosed by Thuroff and Prettyma3c so to improve the user’s experience by enabling the user to connect the video streaming device or wireless display adapter to an HDMI port on the display device that is available as per the paragraph below Fig. 4. 
	Claim 5, Thuroff discloses the output cord (Fig. 4 of Thuroff, extension cable connected to the HDMI connector) including one or more materials having the ridigity .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266), and further in view of McCartney et al (US Publication No.: 20130182190).
Claim 6, Harel et al discloses a power connector (Fig. 1, label 104) connected to the printed circuit board substrate (Fig. 1, label 108,112,106), but fails to disclose wherein the power connector includes a low voltage differential signaling (LVDS) connector, wherein the LVDS connector is connected to the printed circuit board substrate.

It would be obvious to one skilled in the art before the effective filing date of the application to modify Harel et al by incorporating a power connector as disclosed by McCartney so to power the media streaming device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266), and further in view of Chiu et al (US Publication No.: 20130328176).
Claim 10, Harel et al discloses the housing (Fig. 1, label 102) enclosing a printed circuit board substrate (Fig. 1, labels 112,108), but fails to disclose wherein the housing encloses a two-layer shield that includes an internal frame connected to the printed circuit board substrate and a cover shield that is connected to the internal frame.
Chiu et al discloses a printed circuit board assembly (Fig. 1c) including two layer shield (Fig. 1a, label 130, Fig. 3a, label 130) that includes an internal frame connected to the printed circuit board substrate (Fig. 1a, label 130, Fig. 3a, label 103 as the two layer 
Since both Harel et al discloses a printed circuit board assembly and Chiu et al discloses the internals of the board, it would be obvious to one skilled in the art before the effective filing date of the application for the board of Harel et al to be built as disclosed by Chiu et al so to provide a printed circuit board substrate and provide a greater rigidity by using a two layer confirmation for the shield. (paragraph 23)

Claims 11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266), and further in view of Roku (NPL Title: Hello! Lets Get Started (Roku 2 XS).).
Claim 11, Harel et al discloses the portable streaming device (Fig. 1) and Thuroff discloses the portable streaming device with a housing including a sidewall (Fig. 4), but fails to disclose wherein the sidewall includes a third opening to a reset button that, when pressed, is configured to reset the portable video streaming device. 
Roku discloses wherein the sidewall includes a third opening to a reset button that, when pressed, is configured to reset the portable video streaming device. (Fig. 4, label G, Fig. 5, label G.) It would be obvious to one skilled in the art skilled in the art before the effective filing date to modify Harel et al in view of Thuroff by incorporating a reset button as disclosed by Roku so to enable the user to reset the device when the 
Claim 12, Harel et al discloses the portable streaming device (Fig. 1) and Thuroff discloses the portable streaming device with a housing including a sidewall (Fig. 4), but fails to disclose wherein the sidewall includes a third opening to a button that, when pressed, is configured to initiate a setup mode of the portable video streaming device.
Roku discloses wherein the sidewall includes a third opening to a button that, when pressed, is configured to initiate a setup mode of the portable video streaming device. (Fig. 4, label G, Fig. 5, label G states reset button resets to original factory settigns when pressed and held for 10 sec. This will allow the user to go into setup mode. (page What to do Step 3)) It would be obvious to one skilled in the art before the effective filing date of the application to modify Harel et al by incorporating a reset button as disclosed by Harel et al in view of Thuroff so to enable the user to reset the device when the device fails, hence allowing the user to continue the use of the system and enjoy the shows the adapter provides.

Claims 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266), and further in view of Noguichi et al (US Patent No. 6522291).
Claim 13, Harel et al discloses the printed circuit board substrate (Fig. 1, labels 108,112) with an HDMI connector (Fig. 1, label 118,110) connected to the printed circuit 
Noguichi et al discloses a printed circuit board having a first surface (Fig. 5 shows the printed circuit board) and a second surface that opposes the first surface (Fig. 2, label 20 shows the printed circuit board., Fig. 5, label 20 shows the circuit board with a top mount surface and a bottom mount surface, wherein the bottom mount surface is opposite of the top mount surface.), wherein the first surface includes the data output circuit (Col. 4, lines 30-50 disclose the printed circuit board is double sided. The top mount surface includes the input connector or USB connector to transfer data to the host computer (Col. 4, lines 20-25) and wherein the electronic circuitry (Fig. 2, label 20, Fig. 5) includes a system on chip (SOC) that is connected to the second surface (Fig. 5, labels 31-37 are integrated circuit (IC) chips found on the bottom mount.).
Harel et al discloses a wireless dongle comprising a printed circuit board with a SOC (Fig. 1, label SOC) connected to a TV or host computer via a HDMI connector (Fig. 1, labels 108,112,110,118)  and Noguichi et al discloses a printed circuit board (Fig. 1 of Harel and Fig. 2,5 of Noguichi et al) connected to a host computer via a USB connector (Fig. 6, label 76,90). Both Harel et al and Noguichi et al discloses a printed circuit board connected to an external device, hence it would be obvious to one skilled in the art before the effective filing date of the application to build the printed circuit board of 
Claim 14, Harel et al discloses the printed circuit board substrate (Fig. 1, labels 108,112), but fails to disclose wherein the printed circuit board substrate includes a first surface and a second surface that opposes the first surface, wherein the first surface includes a first integrated circuit and a second integrated circuit, and 
wherein the printed circuit board substrate includes (i) an internal frame with a shield wall separating the first integrated circuit and the second integrated circuit and (ii) a cover shield connected to the internal frame that covers the first integrated circuit and the second integrated circuit.
Noguichi et al discloses wherein the printed circuit board substrate (Fig. 2, label 20, Fig. 5) includes a first surface and a second surface that opposes the first surface (Col. 4, lines 30-45 discloses the circuit board is a double sided board with a top mount surface and a bottom mount surface.), wherein the first surface includes a first integrated circuit and a second integrated circuit (Fig. 2, label 31,32,34,33, Col. 4, lines 37-41 discloses 31 – 37 are integrated circuit (IC) chips.), and wherein the printed circuit board substrate includes (i) an internal frame with a shield wall separating the first integrated circuit and the second integrated circuit  (Fig. 5, dotted lines shows the internal frame, hard line around the frame as the shield wall. Fig. 2, label 43,51 shows a shield wall of the bottom mount and top mount. Fig. 2, label 20 shows the frame similarly shown in Fig. 5 (hard line around frame). Fig. 9, label 20 shows the circuit board, label 21 as the circuit ground. Labels 31-37 are the IC chips embedded on the circuit board, wherein the integrated circuits of the top mount is separated by a shield wall or ground (label 21) from the second integrated circuits of the bottom mount. (Col. 
Harel et al discloses a wireless dongle comprising a printed circuit board with a SOC (Fig. 1, label SOC) connected to a TV or host computer via a HDMI connector (Fig. 1, labels 108,112,110,118)  and Noguichi et al discloses a printed circuit board (Fig. 1 of Harel and Fig. 2,5 of Noguichi et al) connected to a host computer via a USB connector (Fig. 6, label 76,90).Both Harel et al and Noguichi et al discloses a printed circuit board connected to an external device, hence it would be obvious to one skilled in the art before the effective filing date of the application to build the printed circuit board of Harel et al as a double sided circuit board as disclosed by Noguichi et al so to allow for transmission/reception of data between the cord and device.

Claims 15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (US Publication No.: 20160085280) in view of Chew (US Publication No.: 20160275036), which incorporates by reference provisional application No.: 62135626, further in view of Jung (US Publication No.: 20120124598), further in view of Chuang (US Publication No.: 20090203266), and further in view of Pressler et al (US Publication No.: 6005700).
Claim 15, Harel et al discloses the portable video streaming device (Fig. 1), but fails to disclose the device further comprising a light pipe protruding through a third opening on the sidewall of the bottom assembly portion, wherein the light pipe is configured to indicate an operating status of the portable video streaming device.

It would be obvious to one skilled in the art before the effective filing date of the application to modify Harel et al by incorporating a third opening as disclosed by Pressler et al so to indicate to the user the system is powered, which improves the user’s experience by indicating to the user whether the system or device is properly powered and ready to be used.
Claim 16, Harel et al discloses the portable video streaming device (Fig. 1), but fails to disclose the device  further comprising a light pipe connected to the bottom assembly portion, wherein the electronic circuitry is further configured to activate light through the light pipe such that the activation of the light through the light pipe indicates an operating status of the portable video streaming device.
Pressler et al discloses a wireless tv adapter (Fig. 1) comprising a light pipe connected to the bottom assembly portion (Fig. 3, labels 160,165 is found on the bottom enclosure via a third opening of the sidewall.), wherein the electronic circuitry is further configured to activate light through the light pipe such that the activation of the light through the light pipe indicates an operating status of the portable video streaming device (Col. 4, lines 38-51 discloses the light pipe lights an LED to indicate the power is properly supplied.).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rein (NPL Title: Miracast’s decisive hit wireless big screen display is still fun) discloses Microsoft wireless display adapter with HDMI extension cord connected to a TV.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656